DETAILED ACTION
Examiner’s Comment
	In the Notice of Allowance mailed on 1/26/2021, the examiner’s amendment included an amendment for “On line 22 of claim 1, “pump controller” has been replaced by --on-board computer--“.  There is an inadvertent typo in the amendment in that “claim 1” should have read “claim 19” since the limitation appears in claim 19, not claim 1.  The following examiner amendments include the same amendments made in the NOA mailed on 1/26/2021 and corrects for the issue described above.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Denise Mayfield on 1/12/2021.
The application has been amended as follows: 
On line 10 of claim 1, “the wall” has been replaced by --the first wall--.
On line 12 of claim 1, “line configured” has been replaced by --line in configured--.
On line 25 of claim 1, “a pump controller” has been replaced by --the on-board computer--.
On line 2 of claim 13, “the second wall” has been replaced by --a second wall--.
On line 1 of claim 17, “manufacturing a” has been replaced by --manufacturing the--.
On line 11 of claim 18, “activating the portable device” has been replaced by --activating the non-implantable portable device--.
On line 9 of claim 19, “being disposed within one infusion line aperture” has been replaced by --and the second portion to extend through the first wall--.
On line 10 of claim 19, “infusion line” has been replaced by --infusion line in--.
On line 22 of claim 19, “pump controller” has been replaced by --on-board computer--.
Allowable Subject Matter
Claims 1-7, 9, and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  See the prosecution history for a detailed reasons for allowance.  The entered after-final amendments and examiner’s amendments have cured the remaining 112 deficiencies and claim objections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783